DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14:
The term “substantially” in claim 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a diameter substantially equal to another diameter.  It is unclear at what measurement or term of degree applicant regards a first diameter is no longer substantially equal to a second diameter.
Claim 14 recites the limitation "the spacer section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thake (GB 1 466 917).

Claim 10:
Thake discloses an expansion anchor (page 1, lines 10-14);
comprising a threaded rod part (2, 3, 4, 8) (fig. 1, page 1, lines 80-93 and page 2, lines 89-94); an expansion section (1) welded to an end of the rod part (2, 3, 4, 8) (fig. 1, page 1, lines 80-86 and page 2, lines 97-100); and,
an expansion sleeve (5) which in use interacts with the expansion section (1) for increasing the diameter of the expansion sleeve (5) (fig. 1, page 3, lines 23-32).

Claim 14 (as best understood by the examiner):
Thake discloses the anchor of claim 10, wherein the spacer section has a diameter substantially equal to the major diameter or the minor diameter of the threaded rod (2, 3, 4, 8) (fig. 1, page 2, lines 65-69 see also annotated reproduction of fig. 1, below).

    PNG
    media_image1.png
    605
    849
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thake (GB 1 466 917) in view of Gay et al. (US 2,377,077).

Claim 1:
Thake discloses a method of making an expansion anchor (title, page 1, lines 1-9) comprising the steps of:
providing a rod (2, 3, 4, 8) having a thread along at least part of its outer surface (fig. 1, page 1, lines 80-93 and page 2, lines 89-94);
adapting the rod to obtain a required length of rod (fig. 1, page 1, lines 80-93 and page 2, lines 89-94);
welding an expansion section (1) to an end of the obtained length of rod (2, 3, 4, 8) (fig. 1, page 1, lines 80-86 and page 2, lines 97-100); and,
providing an expansion sleeve (5) which in use interacts with the expansion section (1) for increasing the expansion sleeve (5) diameter (fig. 1, page 3, lines 23-32).
Thake fails to disclose the provided rod is made of a metal material.  Instead, Thake is silent on the material of the provided rod.
Gay discloses an expansion anchor (nut) (page 1, col. 1, lines 1-8) comprising a rod (9) having a threaded section (figs. 2-7, page 1, col. 2, lines 5-16); an expansion section (1) (figs. 2-7, page 1, col. 1, lines 37-40); and an expansion sleeve (6) (figs. 2-7, page 1, col. 1, lines 47-51); wherein all parts of the rod, expansion section and expansion sleeve are made of metal (page 1, col. 1, lines 9-12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate all parts of the Thake expansion anchor from metal as taught by the expansion anchor of Gay in order to provide a hard, durable material which can be securely locked in holes that will not pull out under the strain of use and can be easily salvaged for subsequent use (Gay, page 1, col. 1, lines 9-20).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to expansion anchors for bore holes.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thake in view of Gay as applied to claim 1 above, and further in view of Leibhard et al. (US 4,269,106).

Claim 7:
Thake in view of Gay renders obvious the method of claim 1; and, Thake in view of Gay fails to disclose resistance welding.  Instead, Thake in view of Gay recites a generic welding process.
Leibhard discloses an expansion anchor (dowel) comprising a dowel body (10) welded to a flange member (20) (figs. 1 and 2, col. 4, lines 8-9) wherein the welding involves electrical resistance welding (col. 2, lines 28-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of making an expansion anchor of Thake in view of Gay by using an electrical resistance welding process to weld the expansion section to the metal rod of Thake in view of Gay as taught by Leibhard in order to provide a process that is particularly suitable for mass production (Leibhard, col. 2, lines 28-30).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because all prior art references are drawn to expansion anchors.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thake in view of Gay as applied to claim 1 above, and further in view of Hosokawa et al. (JP 2004-116128 A).

Claim 8:
Thake in view of Gay renders obvious the method of claim 1; and, Thake in view of Gay fails to disclose solid-state welding, optionally friction welding.  Instead, Thake in view of Gay recites a generic welding process.
Hosokawa discloses an expansion anchor (100) comprising a reinforcing bar (101) welded to an expansion member (102) (fig. 1 para [0011]) wherein the welding involves friction welding (para [0011]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of making an expansion anchor of Thake in view of Gay by using a friction welding process to weld the expansion section to the metal rod of Thake in view of Gay as taught by Hosokawa in order to provide a joint that is not broken before the yield load of the metal rod is exceeded and the tensile force in the axial direction is not increased. (Hosowaka, para [0016]).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because all prior art references are drawn to expansion anchors.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thake in view of Gay as applied to claim 1 above, and further in view of Frensemeier et al. (US 2021/0062844 A1).

Claim 9:
Thake in view of Gay renders obvious the method of claim 1; and, Thake in view of Gay fails to disclose the metal rod or the expansion section are formed of steel.  Instead, Thake in view of Gay recites components made from metal.
Frensemeier discloses an expansion anchor comprising a metal rod (10); expansion section (12) and expansion sleeve (30) wherein the expansion section is formed of steel (figs. 1 and 2, para [0015] and [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the method of making an expansion anchor of Thake in view of Gay by forming at least one of the expansion section and the metal rod of Thake in view of Gay from steel as taught by Frensemeier due to the mechanical strength of steel materials (Frensemeier, para [0021]).  See MPEP § 2143 C which describes the prima facie obviousness of the use of a known technique to improve similar devices (methods, or products) in the same way.  The results would have been predictable because all prior art references are drawn to expansion anchors.

Allowable Subject Matter
Claims 2-6 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the expansion section is integral with a neck section having a smaller diameter than the major diameter of the threaded rod and the step of welding involves welding an end of the neck section to the threaded rod.

Claim 4:
The prior art of record fails to disclose or fairly suggest the method of claim 1, wherein the expansion section is integral with a spacer section and the step of welding involves welding an end of the spacer section to the threaded rod.

Claim 11:
The prior art of record fails to disclose or fairly suggest the anchor of claim 10, wherein the expansion section is integral with a neck section having a smaller diameter than the major diameter of the threaded rod and an end of the neck section is welded to the threaded rod.

Claim 13:
The prior art of record fails to disclose or fairly suggest the anchor of claim 10, wherein the expansion section is integral with a spacer section and an end of the spacer section is welded to the threaded rod.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimahara (US 2021/0231150 A1) discloses an expansion anchor. Wieser et al. (US 2008/0050195 A1) disclose an expansion dowel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726